DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28 and 30, in the reply filed on 2/16/2021 is acknowledged. Applicant had initially provided arguments traversing the species election, however, a call was made to the applicant, MARC RICHARDS, on 3/4/2021 clarifying the election of a species from Groups A-D. The applicant elected claim 5 from Group A, claim 8 from Group B, claim 14 from Group C and claim 16 from Group C.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2019 has been considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:
	The claim reads “a third co-extruded layer” wherein the claim appears to should read “a third co-extruded bond layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726).
Regarding claims 1, Daroux teaches a flexible laminate packaging (“multilayer film laminate”) (Col. 1, Lines 9-11). The packaging includes a first self-sealing layer (“printable film layer”), a first metallic foil layer, an intermediate separation layer, a second metallic foil layer, and a second self-sealing layer in that order (“sealant layer”) (Col. 2, Lines 1-16; Fig. 3A). The metallic foil layers may be formed from aluminum and may have thicknesses of between 5 and 12 microns (“first and second aluminum layers”) (Col. 3, Line 65-Col. 4, Line 10). The intermediate separation layer may be formed from a film or a resinous layer which has adhesive-like properties to the metallic foils (“second mono-extruded bond layer”) (Col. 4, Lines 11-33). The first and second self-sealing layers may be formed from any mono, co-extruded or 
Daroux is silent with respect to a first co-extruded bond layer and a third co-extruded bond layer being present between the metallic foils and the self-sealing layers.
Suter teaches a laminate comprising aluminum foil, a base film and a sealing layer (Pg. 1, Paragraph [0001]). The base film and the sealing layers may both comprise polyethylene (Pg. 4, Paragraph [0029] & [Pg. 5, Paragraph [0036]). The aluminum foil layers are bonded to the outer layers by means of an adhesive, which may be an ethylene acrylic acid (EAA) or an ethylene meth acrylic acid (EMAA) (Pg. 5, Pargraph [0035]). Additionally, a compatibility layer may be provided in order to improve layer cohesion between two layers with distinct compositions and may be formed from LLDPE (Pg. 5, Paragraph [0033]-[0034]; Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the packaging of Daroux such that a compatibility layer and an adhesive layer is formed between the outer self-sealing layers and the metallic foil layers in order to adhere the layers together which have differing chemical compositions, as taught by Suter.
Regarding claims 21 and 23, Daroux teaches the laminate as discussed above with respect to claim 1. As discussed above, a compatibility layer and an adhesion layer is provided between the outer self-sealing layers and the metallic foil layers in order to adhere the two layers together which have differing chemical compositions. Furthermore, as illustrated in figure 1 of Suter, the compatibility layer, which is formed from LLDPE, is located closer to the base layer (“secondary layer in contact with the printable film layer/sealant layer”) and the adhesion layer, formed from EAA or EMAA, is located closer to the aluminum foil layer (“primary layer selected from the group consisting of EAA and EMAA located adjacent to the first/second aluminum layer”).
claim 22, Daroux teaches the laminates as discussed above with respect to claim 1. As discussed above, Daroux teaches the intermediate layer as having adhering properties to the metallic foil layers. Furthermore, as discussed above, Suter teaches the adhesion layer adjacent to the aluminum foil layer as being formed from EAA or EMAA (“the second mono-extruded bond layer consists of EAA or EMAA which is adjacent to the first and the second aluminum layers”).
Regarding claim 30, Daroux teaches the laminates as discussed above with respect to claim 1. Daroux further teaches a packaging for a batter comprising the multilayer laminate as discussed above with respect to claim 1 (Col. 3, Lines 6-8; fig. 1). 

Claims 2-4, 8, 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726) as applied to claim 1 above, and further in view of Xie et al. (CN 104476889).
Regarding claims 2-4, Daroux teaches the laminate as discussed above with respect to claim 1. 
Daroux is silent with respect to the self-sealing layers as being formed from a multilayer film with 3-7 layers comprising a first layer formed from at least two polyethylenes, a second layer comprising at least one polyethylene and a third layer comprising at least two polyethylenes wherein each layer further comprises a colorant master batch in the range of 0 to 10 weight percentage. 
Xie teaches a PE film with better heat sealing performance, stiffness and flexibility (Paragraph [0005]). The film includes a corona layer, an intermediate layer and an inner layer 9Paragraph [0008]). Each of the layers includes a combination of polyethylenes (Paragraph [0009]-[0011]). 

Regarding claim 8, Daroux teaches the laminates as discussed above with respect to claim 4. As discussed above, the self-sealing layers are formed from the PE films of Xie. 
Xie further teaches the intermediate layer as being formed from MDPE, LLDPE and LDPE (Paragraph [0036]). The MDPE is provided in order to better stiffness and flexibility to the film and the LLDPE is provided in order to additionally have better strength and flexibility (Paragraph [0036]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the contents of MDPE and LLDPE in the intermediate layer in order to optimize the strength, stiffness and the flexibility of the self-sealing layers, including having them in the range of 70:30 to 30:70 as required by claim 8. 
Regarding claims 10-12, Daroux teaches the laminate as discussed above with respect to claim 1. 
Daroux is silent with respect to the self-sealing layers as being formed from a multilayer film with 3-7 layers comprising a first layer formed from at least two polyethylenes, a second layer comprising at least one polyethylene and a third layer comprising at least two polyethylenes. 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the self-sealing layers of Daroux as the three-layer films of Xie which have a combination of polyethylene polymers and are taught to have better heat sealing, stiffness and flexibility. 
Regarding claim 14, Daroux teaches the laminates as discussed above with respect to claim 12. As discussed above, the self-sealing layers are formed from the PE films of Xie. Xie further teaches the corona layer as being formed from 60 to 80 parts by weight of mLLDPE and 20 to 40 parts by weight of MDPE (Paragraph [0034]). The inner layer may be formed from 55 to 75 parts by weight of mLLDPE and 20 to 35 parts by weight of MDPE (Paragraph [0032]). Each of the ranges overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 16, Daroux teaches the laminates as discussed above with respect to claim 12. As discussed above, the self-sealing layers are formed from the PE films of Xie. 
Xie further teaches the intermediate layer as being formed from MDPE, LLDPE and LDPE (Paragraph [0036]). The MDPE is provided in order to better stiffness and flexibility to the film and the LLDPE is provided in order to additionally have better strength and flexibility (Paragraph [0036]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of .

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726) and Xie et al. (CN 104476889) as applied to claim 4 above, and further in view of Banerjee (US 2018/0079124). 
Regarding claim 5, Daroux teaches the laminates as discussed above with respect to claim 4. As discussed above, the self-sealing layers are formed from the PE films of Xie. Xie further teaches the corona layer as being formed from 60 to 80 parts by weight of mLLDPE and 20 to 40 parts by weight of MDPE (Paragraph [0034]). The inner layer may be formed from 55 to 75 parts by weight of mLLDPE and 20 to 35 parts by weight of MDPE and may further include5 to 10 parts by weight of a white master batch in the range of 5 to 10 parts by weight (Paragraph [0032] & [0014]). Each of the ranges overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Xie is silent with respect to the corona layer further including 10 parts by weight of a white master batch. 
Banerjee teaches a barrier laminate which have a mat finish (Pg. 1, Paragraph [0001]). The laminate includes a top printable layer which includes a polypropylene, HDPE and a colorant (Pg. 2, Paragraph [0025]). The colorant may be a titanium dioxide and may be included in an amount ranging from 5 to 10 parts by weight in order to impart color to the printable layer (Pg. 1, Paragraph [0031] & [0033]). 

Regarding claims 18-20, Daroux teaches the laminates as discussed above with respect to claim 4. Xie further teaches the white master batch being formed from titanium dioxide in a content of 50 wt% to 70 wt% (Paragraph [0015]). 
Xie is silent with respect to the titanium dioxide having a particle size of 1 to 20 microns. 
Banerjee teaches the laminates as discussed above with respect to claim 5 in which the printable layer includes titanium dioxide in a particle size of 10 to 30 microns in or der to impart color to the printable layer (Pg. 3, Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the white master batch with titanium dioxide particles having a particle size of 10 to 30 microns in order to impart color to the various layers as taught by Banerjee. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726) as applied to claim 1 above, and further in view of Davisson et al. (US 6,533,877).
Regarding claim 24, Daroux teaches the laminates with the metallic foils as discussed above with respect to claim 1.
Daroux is silent with respect to the iron content being between 0.6% and 1.0%, the silicon content being between 0.5% and 0.9% and the foil being soft annealed.
Davisson teaches an aluminum alloy having high strength (Col. 1, Lines 11-14). The foils are soft annealed in order to impart dead fold characteristics and ensuring adequate wettability (Col. 1, Line 64-Col. 2, Line 8). The foils also include iron in a content of 0.1% to 0.7% and silicon 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the foils of Daroux such that they are soft annealed in order to ensure wettability and have iron and silicon contents of 0.1% to 0.7% and 0.05% to 0.6% in order to influence the surface quality and the strength of the foil as taught by Davisson.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726).
Regarding claim 25, Daroux teaches a flexible laminate packaging (“multilayer film laminate”) (Col. 1, Lines 9-11). The packaging includes a first self-sealing layer (“printable film layer”), a first metallic foil layer, an intermediate separation layer, a second metallic foil layer, and a second self-sealing layer in that order (“sealant layer”) (Col. 2, Lines 1-16; Fig. 3A). The metallic foil layers may be formed from aluminum and may have thicknesses of between 5 and 12 microns (“first and second aluminum layers”) (Col. 3, Line 65-Col. 4, Line 10). The intermediate separation layer may be formed from a film or a resinous layer which has adhesive-like properties to the metallic foils (“second mono-extruded bond layer”) (Col. 4, Lines 11-33). The first and second self-sealing layers may be formed from any mono, co-extruded or laminated material that is electrically insulating including materials such as polyethylene (Col. 4, Lines 48-65). The self-sealing layers may have thicknesses of less than 76 microns (Col. 5, Lines 2-4). The intermediate layer may have a thickness of 2 to 100 microns (Col. 4, Lines 34-35). 
Daroux is silent with respect to a first co-extruded bond layer and a third co-extruded bond layer being present between the metallic foils and the self-sealing layers.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the packaging of Daroux such that a compatibility layer and an adhesive layer is formed between the outer self-sealing layers and the metallic foil layers in order to adhere the layers together which have differing chemical compositions, as taught by Suter. Additionally, the total thickness of the compatibility layer and the adhesive between 35 and 110 microns, which overlaps with the claimed range. 

Claims 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Daroux et al. (US 6,207,271) in view of Suter et al. (US 2015/0336726), Matsubara et al. (US 2017/0341350) and Banerjee (US 2018/0079124).
Regarding claims 26-28, Daroux teaches a flexible laminate packaging (“multilayer film laminate”) (Col. 1, Lines 9-11). The packaging includes a first self-sealing layer (“printable film layer”), a first metallic foil layer, an intermediate separation layer, a second metallic foil layer, and a second self-sealing layer in that order (“sealant layer”) (Col. 2, Lines 1-16; Fig. 3A). The metallic foil layers may be formed from aluminum and may have thicknesses of between 5 and 
Daroux is silent with respect to a first co-extruded bond layer and a third co-extruded bond layer being present between the metallic foils and the self-sealing layers.
Suter teaches a laminate comprising aluminum foil, a base film and a sealing layer (Pg. 1, Paragraph [0001]). The base film and the sealing layers may both comprise polyethylene (Pg. 4, Paragraph [0029] & [Pg. 5, Paragraph [0036]). The aluminum foil layers are bonded to the outer layers by means of an adhesive, which may be an ethylene acrylic acid (EAA) or an ethylene meth acrylic acid (EMAA) (Pg. 5, Pargraph [0035]). Additionally, a compatibility layer may be provided in order to improve layer cohesion between two layers with distinct compositions and may be formed from LLDPE (Pg. 5, Paragraph [0033]-[0034]; Fig. 1). The thickness of the compatibility layer is 15 to 60 microns and the thickness of the adhesive layer is 10 to 50 microns (Pg. 5, Paragraph [0034]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the packaging of Daroux such that a compatibility layer and an adhesive layer is formed between the outer self-sealing layers and the metallic foil layers in order to adhere the layers together which have differing chemical compositions, as taught by Suter. Additionally, the total thickness of the compatibility layer and the adhesive between 35 and 110 microns, which overlaps with the claimed range. 

Furthermore, Suter teaches the adhesion layer adjacent to the aluminum foil layer as being formed from EAA or EMAA (“the second mono-extruded bond layer consists of EAA or EMAA which is adjacent to the first and the second aluminum layers”).
Daroux is further silent with respect to the LLDPE of the compatibility layers, as discussed above, having a high melt flow index of between 7.0 g/10min and 20 g/10min.
Matsubara teaches an antifogging sealant film laminate which includes a sealant layer containing a polyolefin resin (Pg. 1, Paragraph [0001] & [0009]). Matsubara further teaches the resins as having a melt flow rate of between 2 and 20 g/10min in order to improve the extrusion moldability of the layer (Pg. 2, Paragraph [0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compatibility layer formed from LLDPE with a melt flow rate of 2 to 20 g/10min in order to improve the extrusion moldability of the layer as taught by Matsubara.
Daroux is further silent with respect to the self-sealing layers being formed from a blend comprising MDPE with a density in the range of 0.925 g/cc to 0.94 g/cc and an LLDPE with a density in the range of 0.925 g/cc to 0.96 g/cc.
Matsubara teaches an antifogging sealant film laminate which includes a sealant layer containing a polyolefin resin (Pg. 1, Paragraph [0001] & [0009]). The polyolefin resin may be a mixture of two or more polyolefin resins including MDPE and LLDPE in which the density of the resins is preferably in the range of 0.880 g/cc to 0.970 g/cc in order to achieve an appropriate 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the self-sealing layers from a mixture of two or more polyolefins including MDPE and LLDPE in which the density of the resins is in the range of 0.880 g/cc and 0.970 g/cc in order to achieve an appropriate rigidity and an excellent mechanical strength such as heat-seal strength and pin hole resistance along with improving film formability and extrusion properties as taught by Matsubara.
Daroux is further silent with respect to the self-sealing layers further comprising a colorant master batch. 
Banerjee teaches a barrier laminate which have a mat finish (Pg. 1, Paragraph [0001]). The laminate includes a top printable layer which includes a polypropylene, HDPE and a colorant (Pg. 2, Paragraph [0025]). The colorant may be a titanium dioxide and may be included in an amount ranging from 5 to 10 parts by weight in order to impart color to the printable layer (Pg. 1, Paragraph [0031] & [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the self-sealing layers of Daroux such that the layer further includes 5 to 10 parts by weight of titanium dioxide in order to impart color to the self-sealing layers as taught by Banerjee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783